Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on December 21, 2021, with respect to the claim rejections under 35 U.S.C. 102 (a)(1) as being anticipated by Ondrus et al (US 2016/0107960) and the claim rejections under 35 U.S.C. 103 as being unpatentable over Ondrus et al (US 2016/0107960)  have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
Ondrus fails to teach that concentration of the homogenous catalyst comprising a metal in the reaction mixture is 50 ppm or less.  Ondrus teaches that the "product" by other prior art processes and processes of the invention preferably contains metal concentrations of the different ranges of ppm in the end product and is not disclosing any such concentration about the homogenous catalyst in the "reaction mixture." See Ondrus at [0073] ("Products of those process advantageously comprise") and [0111] ("the processes of the invention can be used to produce high purity chlorinated alkene compositions which comprise"). Where Ondrus does not disclose the amended claim limitation of the homogenous catalyst comprising metal wherein the catalyst in the reaction mixture is 50 ppm or less, Ondrus does not anticipate or obviously teach such claim limitation of the invention of amended independent claim 47 and the dependent claims thereof. 
Further, Ondrus fails to teach the additional limitation combination of wherein the reaction is carried out at a temperature of at least 150 C. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622